ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 580-2831 Fax: (860) 580-4934 Michael.Pignatella@us.ing.com August 11, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Post-Effective Amendment No. 15 to Registration Statement on Form N-4 Prospectus Title: ING MAP Plus NP SM File Nos.: 333-109860 and 811-02513 Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and under the Securities Act of 1933 (the 1933 Act), we are submitting for filing under Rule 485(a) of the 1933 Act, Post-Effective Amendment No. 15 to the Registration Statement on Form N-4. This filing describes a group variable annuity contract to be offered primarily in connection with 401(a), 401(k), 403(b) and 457(b) plans of tax-exempt organizations (the Contract). This filing contains a supplement to the Contract Prospectus dated August 11, 2010. The purpose of this filing is to raise the maximum Transferred Asset Benefit Option charge we may deduct under the Contract. The supplement is in the exact form in which it will be used. Opinion and consent of counsel and consent of independent auditors will be included in a subsequent post-effective amendment to the Registration Statement. If you have any questions, please call the undersigned at 860-580-2831 or Cheryl Shelton at 860-580- Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
